          Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 1 of 37

ORIGINAL                                                                  FILED IN OPEN COURT
                                                                            U.S.D.C.-Atlanta


                                                                            JUN - 9 2021
                    UNITED STATES DISTRICT COURT FOR THE
                                                                        JAMES NJHATTEN, Clerk
                       NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION                             Bw w
                                                                          BV:\^^< Deputy Clerk




     UNITED STATES OF AMERICA

           V.
                                               Criminal Indictment

     HERBERT E. LEWIS                          No lt8lCR0231



  THE GRAND JURY CHARGES THAT:

                                     Background


        At all times relevant to this Criminal Indictment:


                The Defendant and Associated Individuals and Entities


        1. From in or around 2012 through the date of the indictment/ the
  defendant/ HERBERT LEWIS ("LEWIS")/ a resident of Atlanta/ Georgia/ worked
  as an accountant and tax return preparer at an Atlanta accounting firm
  ("Accounting Firm 1//). LEWIS earned his certified public accountant (//CPA//)
  license in or around 1984 and had prepared tax returns for at least 25 years.


        2. Accountant A/ a co-conspirator known to the grand jury/ was a CPA
  and founding partner of Accounting Firm 1.


        3. Accounting Firm 1 provided tax services including tax return
  preparation and tax planning advice to corporate and individual clients/ including
  many high-net-worth individuals.


        4. Promoter A/ a co-conspirator known to the grand jury/ ~was a CPA

  and partner at Accounting Firm 2 (Accounting Firm 2//) until in or around 2002
        Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 2 of 37




when he left to start his own company/ Company 1. Promoter A, together with
others/ including LEWIS, organized/ marketed/ promoted/ and sold "real estate
investment funds which were/ m reality/ tax shelters in the form of syndicated
conservation easements (the SCE Shelters or Shelters ).


      5. Since at least 2008, Promoter A and Company 1 — directly, or through
various corporate intermediaries—served as "manager" for tihe SCE Shelters.
Promoter A/ through Company I/ organized, promoted/ and sold at least 23 SCE
Shelters.


      6. Promoter B/ a co-conspirator known to the Grand Jury/ worked for
Promoter A and Company 1 since at least 2012. Promoter B assisted Promoter A
with the promotion and marketing of the SCE Shelters including serving as a
primary point of contact for various CPAs and financial advisors (the //co-
promoters") that sold "units" in the Shelters for Promoter A.


      7. Attorney A/ a co-conspirator known to the Grand Jury (Attorney
A"), worked for Promoter A and Company 1 since at least 2012. Attorney A
assisted Promoter A with the creation, marketing, and implementation of the
fraudulent syndicated SCE Shelters.


      8. Stein Agee/ a co-conspirator/ was a partner and accountant at

Accounting Firm 2. Among other things, Agee prepared federal partnership tax
returns, includmg Forms 1065, //U.S. Returns of Partnership Income/" and related
Forms K-l (Forms 1065), "Partner's Share of Income/ Deductions/ Credits/ etc.//
for the SCE Shelters from at least 2014 through 2018.


      9. Land Conseryancy 1 was a purported non-profit 501 (c) (3)
organization/ founded in North Carolina, that claimed in its mission statement to
be dedicated to protecting natural resources through conser/ation easements.


      10. Land Conservancy 2 was a purported non-profit 501(c)(3)
organization founded in Pennsylvania that claimed as its primary purpose
 preserving and managing open space with ecological, agricultural or historical
significance/7

                                         2
         Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 3 of 37




       11. Appraiser 1, a co-conspirator/ was a licensed appraiser based in North
Carolina who performed conservation easement appraisal work for Promoter A
and Company 1 since at least 2008.


      12. Appraiser 2/ a co-conspirator/ was a licensed appraiser based in
Atlanta/ Georgia/ who performed conservation easement appraisal work for
Promoter A and Company 1 since at least 2015.


                       The Internal Revenue Service and its Forms


      13. The Internal Revenue Service ( IRS ) was an agency of the United
States Department of the Treasury responsible for administering and enforcing the
tax laws of the United States.


      14. The IRS accepted tax returns via electronic filing using the Internet.
The IRS did not maintain any computer servers that processed electronically-filed
tax returns in the state of Georgia. All electronic returns were processed outside
of the state of Georgia.


      15. An IRS Form 1040, U.S. Individual Income Tax Return ("Form 1040//)/
was a form used by U.S. taxpayers to report income, gains, losses, deductions/
credits/ taxes/ etc. Typically, a tax year for an individual income tax return began
on January 1 of that year and concluded on December 31st of that same year.


      16. An IRS Form 1065, U.S. Return of Partnership Income ("Form 1065//)/
was an information return filed by partnerships to report information such as
income/ gains/ losses, deductions/ and credits. A partnership did not pay tax on
its income but "passed through" any profits or losses to its partners. Partners were
required to report partnership items on their individual tax returns.


      17. A Schedule K-l (Form 1065), Partner's Share of Income/ Deductions/
Credits/ etc. ("Schedule K-l//)/ was a schedule of the IRS Form 1065 filed with the
IRS and issued by the partnership to its members reporting each partner's



                                         3
        Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 4 of 37




distdbutive share of partnership income or loss, among other items. Among other
items, a Schedule K-l reported the partner's "capital contributed during the year/'


            Background Related to Partnerships and Pass Through Entities


      18. Under the Internal Revenue Code (the //Code//) and associated
regulations/ the term "partnership" included a syndicate/ group/ pool, joint
venture, or other unincorporated organization through or by means of which any
business/ financial operation/ or venture is operated. A limited liability company
(//LLC//) with two or more members was treated as a partnership for federal
income tax purposes unless it affirmatively elected to be treated as a corporation.


      19. An entity taxed as a partnership was referred to as a "pass through"
or "flow through" entity because it was not itself liable for income tax. Instead/ its
partners, or members, were proportionally liable/ m their separate or individual
capacities/ based on the income, losses, deductions/ or credits "passed through"
the entity. For example/ a partnership would "pass through" to its individual
members certain tax deductions, including non-cash charitable contributions such
as a conservation easement donation that the individual reported on his or her
individual income tax return/ Form 1040, and related schedules




      Charitable Deductions, Qualified Conser^ation£ontributions,^^^^^a^

                             Conservation Easements



      20. Under the Code and associated regulations/ subject to certain
limitations, a taxpayer could take a deduction for a charitable contribution" made
within the taxable year. The amount of the deduction generally equaled the fair
market value of the contributed property (here, the value of the conser/ation
easement) on the date of the charitable contribution/ except as otherwise specified
in the Code.


      21. Generally/ a taxpayer could not claim a charitable contribution
deduction for a contribution of a partial interest m property. However, the Code



                                          4
         Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 5 of 37




and associated regulations made an exception for a "qualified conservation
contribution.


       22. A qualified conservation contribution was a contribution of a
qualified real property interest/ to a qualified organization (such as a qualified
501 (c) (3) organization)/ exclusively for conservation purposes. A contribution was
not a qualified conservation contribution unless the conservation purpose of the
contribution was protected in perpetuity and certain other requirements were
satisfied.


       23. A conservation easement was a legal agreement through which a
landowner and another party, typically a qualified organization, agreed to
permanently restrict the development and/or use of the land with the purpose of
achieving certain conservation or preservation goals.


       24. Conservation purposes included: (1) the preservation of land areas for
outdoor recreation by/ or for the education of, the general public; (2) the protection
of a relatively natural habitat of fish/ wildlife/ or plants, or similar ecosystem; (3)
the preservation of open space (including farmland and forest land) where such
preservation is for the scenic enjoyment of the general public, or pursuant to a
clearly delineated Federal, State/ or local governmental conservation policy and
will yield a significant public benefit; and (4) the preservation of an historically
important land area or a certified historic structure.


      25. A properly structured conservation easement was one type of
"qualified real property interest/ under the Code and associated regulations/ a
taxpayer s donation of which could form the basis for a charitable contribution
deduction.


      26. If a taxpayer held the easement property for more than one year, then
the taxpayer could deduct the fair market value of the donated conservation
easement as determined at the time of contribution. If the property was held for
less than one year/ the taxpayer s deduction was limited to its cost or basis.
        Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 6 of 37




       27. The Code and associated regulations required that the value of a
conservation easement be determined in a qualified appraisal which must be
prepared no earlier than 60 days before the date of contribution and no later than
the due date of the tax return on which the charitable contribution deduction was
first claimed. A taxpayer claiming a non-cash charitable contribution based on the
donated conservation easement was required to attach a copy of the qualified
appraisal to the Form 1040 filed witi-i the IRS.


      28. The fair market value of the conservation easement was generally
determined to be the difference between the fair market value of the underlying
property before it was encumbered by the conser/ation easement and the fair
market value of the underlying property after the easement was granted.


      29. Subject to certain exceptions/ when an individual taxpayer donated a
conservation easement as a charitable contribution in a manner consistent with the
Code and associated regulations/ he or she could use the deduction associated
with the donation of the easement to offset up to 50 percent of his or her taxable
income for the relevant taxable year, and could carry forward any excess for up to
15 years. The total amount the taxpayer could deduct depended on the fair market
value of the conservation easement.



                       The SCE Shelters LEWIS Promoted


      30. From at least 2014 through 2019, LEWIS promoted and sold units in
at least 12 SCE Shelters. Each of these Shelters purchased ownership interests in
one or more entities that owned real property (the "Property Companies"). Each
year/ the Property Companies donated conservation easements over a portion of
the real property it owned. At the time they were donated/ the conservation
easements were appraised at values significantly higher than what the Shelter had
paid to purchase its interest in the Property Company that owned real property
over which the easement had been donated. In total/ the conservation easement
donations generated hundreds of millions of dollars in tax deductions that were
passed through to the SCE Shelters amd its client-taxpayer partners who purchased
units in the Shelters (hereinafter referred to as participants ) as follows:
  Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 7 of 37




Inland Capital Investment Fund 2014


   a. On or about July 3/ 2013, Promoter A and other co-conspirators
      organized and caused to be organized Inland Capital Investment
      Fund 2014 (//ICIF 2014//). ICIF 2014 purportedly purchased/ through
      an intermediary entity, a majority interest in Inland Bluffton, LLC
      ("Inland Bluffton//) which owned approximately 316.95 acres of real
      property in Beaufort County/ South Carolina.


   b. On or about December 31, 2014, Inland Bluffton donated a
      conservation easement on approximately 239.375 acres of the real
      property to Land Conservancy 1. Based on the appraisal valuation of
      the easement/ Inland Bluffton's conservation easement donation
      generated $35,994,812.49 of charitable contributions that were passed
      through ICIF 2014 to each participant in ICIF 2014.


   c. ICIF 2014 also purportedly purchased, through an intermediary
      entity, a majority interest in Mountaintop Property Investments/ LLC
      (//Mountaintop//) which owned approximately 4.3 acres of real
      property within the Western District of North Carolina.


   d. On or about December 31,2014, Mountaintop donated a conservation
      easement on approximately 4.3 acres of real property to Astronomy
      Club of Asheville, Inc. Based on the appraisal valuation of the
      easement by Appraiser I/ Mountamtop/s conservation easement
      donation generated $3,908,240 of charitable contributions that were
      passed through ICIF 2014 to each participant in ICIF 2014.


Southern Appalachian Investment Fund 2014


  e. On or about October 30, 2014, Promoter A/ together with Attorney A
      and other co-conspirators, organized Southern Appalachian
     Investment Fund 2014 (//SAIF 2014") as a North Carolina limited
     partnership. SAIF 2014 purportedly purchased an ownership interest
     in Thompson Mountain Holdings/ LLC (Thompson Mountain )/

                                 7
  Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 8 of 37




      which owned approximately 273.88 acres of real property located
      within the Western District of North Carolina.


   f. On or about December 31, 2014, Thompson Mountain purportedly
      donated a conservation easement on approximately 213.63 acres of
      the real property to Land Conservancy 1. Based on the appraisal
      valuation of the easement prepared by Appraiser 1, Thompson
      Mountain's conser/ation easement donation generated $23/512/800 of
      charitable contributions that were passed through SAIF 2014 to each
      participant in SAIF 2014.


Inland Capital Appalachian Fund 2.015, LLC


   g. On or about December 19, 2014, Promoter A, together with Attorney
      A and other co-conspirators/ organized Inland Capital Appalachian
      Fund 2015, LLC (//ICAF 2015//) as a Georgia LLC. ICAF 2015
      purportedly purchased an ownership interest in Jenny s Lane/ LLC
      ("Jenny's Lane")/ which owned approximately 5.00 acres of real
      property located within Lyon County/ Nevada.


   h. On or about December 29,2015, Jenny's Lane donated a conservation
      easement on approximately 5.00 acres of real property to Healthy
      Communities Coalition of Lyon County and Storey County. Based on
      the appraisal valuation of the easement prepared by Appraiser 2/
      Jenny's Lane's conservation easement donation generated $10/780,000
      of charitable contributions that were passed through ICAF 2015 to
      each participant in ICAF 2015.


   i. ICAF also purportedly purchased an ownership interest in NC
      Whisper Mountain Holdings/ LTD ("Whisper Mountain"), which
      owned approximately 178.426 acres of real property located within
      the Western District of North Carolina.


  j. On or about December 31, 2015, Whisper Mountain donated a
      conservation easement on approximately 178.426 acres of the real

                                  8
 Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 9 of 37




      property to Land Conservancy 1. Based on the appraisal valuation of
      the easement prepared by Appraiser 1, Whisper Mountain's
      conser/ation easement donation generated $13,239/800 of charitable
      contributions that were passed through ICAF 2015 to each participant
      in ICAF 2015.


Inland Capital Property Fund 2.015, LLC


   k. On or about December 19, 2014, Promoter A, together with Attorney
      A and other co-conspirators, organized Inland Capital Property Fund
      2015, LLC (//ICPF 2015") as a Georgia LLC. ICPF purportedly
      purchased an ownership interest in Chestatee Holding Company/
      LLC (//Chestatee//), which owned approximately 207.495 acres of real
      property located within the Northern District of Georgia.


   1. On or about December 31, 2015, Chestatee donated a conseryation
      easement on approximately 196.419 acres of the real property to Land
      Conservancy 1. Based on the appraisal valuation of the easement
      prepared by Appraiser I/ Chestatee's conservation easement
      donation generated $35/983/980 of charitable contributions that were
      passed through ICPF 2015 to each participant in ICPF 2015.


Coastal Properties Holdings, LLC


   m. On or about November 18, 2015, Promoter A and Attorney A
      organized/ and caused to be organized/ Coastal Properties Holdings/
      LLC (//CPH//), a Georgia entity. Promoter A and other co-
      conspirators purportedly caused CPH to purchase, through an
      intermediary entity, a majority interest in Crimson Independence
      LLC ("Crimson Independence") which owed real property in Jasper
      County/ South Carolina.


  n. On December 30, 2016, Crimson Independence donated a
      conservation easement on approximately 1,330.773 acres of the real
      property to Land Conservancy 1. Based on the appraisal valuation of

                                   9
 Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 10 of 37




      the easement prepared by Appraiser 1, Crimson Independence's
      conservation easement donation generated $170/310,016.80 of
      charitable contributions that were passed through CPH to each
      participant in CPH.


   o. CPH also purportedly purchased an ownership interest in Old Paris
      Holdings, LLC ("Old Paris")/ which owned approximately 282.229
      acres of real property located in Stewart County, Tennessee.


   p. On December 29,2016, Old Paris donated a conseryation easement on
      approximately 241.30 acres of the real property to Land Conser/ancy
      1. Based on the appraisal valuation of the easement prepared by
      Appraiser 2/ Old Paris' conservation easement donation generated
      $14/994,540 of charitable contributions tihat were passed through CPH
      to each participant in CPH.


Inland Capital Sierra Holdings, LLC 2016


   q. On or about April 30,2015, Promoter A, together with Attorney A and
      other co-conspirators/ organized Inland Capital Sierra Holdings, LLC
      2016 (//ICSH//) as a Georgia LLC. ICSH purportedly purchased an
      ownership interest in Hillside Holdings, LLC (//HiUside//)/ which
      owned approximately 326.33 acres of real property located in Washoe
      County/ Nevada.



   r. On or about December 29, 2016, Hillside donated a conservation
      easement on approximately 326.33 acres of the real property to Land
      Conservancy 2. Based on the appraisal valuation of the easement
      prepared by Appraiser 2/ Hillside's conservation easement donation
      generated $42/203,750 of charitable contributions that were passed
      through ICSH to each participant in ICSH.


   s. ICSH also purportedly purchased an ownership interest in Nautical
      Hill Holdings, LLC ("Nautical Hill")/ which owned approximately
      85.05 acres of real property located in Lincoln County/ Oregon.

                                  10
 Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 11 of 37




   t. On or about December 28,2016, Nautical Hill donated a conservation
      easement on approximately 60.82 acres of the real property to Land
      Conservancy 2. Based on the appraisal valuation of the easement
      prepared by Appraiser 2/ Nautical Hill s consen/ation easement
      donation generated $7/222,786.20 of charitable contributions that
      were passed through ICSH to each participant in ICSH.


Community Investment Partnership 2017


   u. On or about September 14,2016, Promoter A, together with Attorney
      A and other co-conspirators/ organized Community Investment
      Partnership, LLC (//CIP//) as a Georgia LLC. CIP purportedly
      purchased an ownership interest in Figure 8 Highlands/ LLC (Figure
      8//)/ which owned approximately 2,126.57 acres of real property
      located in Baldwin County, Alabama.


  v. On or about December 28, 2017, Figure 8 donated a conservation
      easement oh approximately 1735.23 acres of the real property to Land
      Conservancy 2. Based on the appraisal valuation of the easement
      prepared by Appraiser 2/ Figure 8s conservation easement donation
      generated $164,250,000 of charitable contributions that were passed
      through CIP to each participant in CIP.


Open Vista Holdings 2017


  w. On or about September 14,2016, Promoter A, together with Attorney
      A and other co-conspirators/ organized Open Vista Holdings/ LLC
      (//OVH//) as a Georgia LLC. OVH purchased an ownership interest
      in Sandlapper Hill, LLC (//Sandlapper//)/ which owned approximately
      58.17 acres of real property located in Beaufort County, South
      Carolina.



  x. On or about December 29, 2017, Sandlapper donated a conservation
      easement on approximately 53.433 acres of the real property to Land

                                 11
 Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 12 of 37




      Conservancy 2. Based on the appraisal valuation of the easement
      prepared by Appraiser 2/ Sandlapper/s conseryation easement
      donation generated $24,175,800 of charitable contributions that were
      passed through OVH to each participant in OVH.


   y. OVH also purportedly purchased an ownership interest in Argent TH
      A, LLC (//Argent//)/ which owned approximately 63.12 acres of real
      property located in Jasper County, South Carolina.


   z. On or about December 27, 2017, Argent donated a conservation
      easement on approximately 63.12 acres of the real property to Osprey
      Village/ Inc. Based on the appraisal valuation of the easement
      prepared by Appraiser 1, Argenfs conservation easement donation
      generated $8/953/400 of charitable contributions that were passed
      through OVH to each participant in OVH.


Coastal Community Partners, LLC 2017


  aa. On or about September 14,2016, Promoter A/ together with Attorney
     A and other co-conspirators, organized Coastal Community Partners/
     LLC (//CCP//) as a Georgia LLC. CCP purportedly purchased an
     ownership interest in Figure 8 Georgia, LLC ("Figure 8 Georgia")/
     which owned approximately 1,202.36 acres of real property located
     within the Northern District of Georgia.


  bb.On or about December 28, 2017, Figure 8 Georgia donated a
     conservation easement on approximately 863.26 acres of the real
     property to Land Conservancy 2. Based on the appraisal valuation of
     the easement prepared by Appraiser 2, Figure 8 Georgia's
     conservation easement donation generated $95,841,900 of charitable
     contributions that were passed through CCP to each participant in
     CCP.




                                12
 Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 13 of 37




Mountainto-p Vista Holdings, LLC 2018


   ec. On or about April 17, 2018 date. Promoter A, together with Attorney
      A and other co-conspirators, organized Mlountaintop Vista Holdings/
      LLC (//Mountaintop Vista") as a Georgia LLC. Mountaintop Vista
      purchased an ownership interest in Winnemucca Holdings, LLC
      (//Wirmemucca//)/ which owned approximately 1,088.43 acres of real
      property located in Washoe County/ Nevada.


   dd. On or about December 28, 2018, Winnemucca donated a
       conservation easement on approximately 812.43 acres of the real
       property to Land Conservancy 2. Based on the appraisal valuation
       of the easement prepared by Appraiser 2/ Winnemucca/s
       conservation easement donation generated $51/460/200 of charitable
       contributions that were passed through Mountaintop Vista to each
       participant in Mountaintop Vista.


Eastern Sierra Holdings, LLC 2018


   ee. On or about June 27, 2018, Promoter A, together with Attorney A and
      other co-conspirators, organized Eastern Sierra Holdings, LLC
      (//ESH//) as a Georgia LLC. ESH purportedly purchased an
      ownership interest in Storm Crow, LLC ("Storm Crow//)/ which
      owned approximately 773.32 acres of real property located within
      Alpine County, California.


   ff. On or about December 27,2018, Storm Crow donated a conservation
      easement on approximately 557.12 acres of the real property to Land
      Conservancy 2. Based on the appraisal valuation of the easement
      prepared by Appraiser 2/ on February II/ 2019, Storm Crow's
      conservation easement donation generated $76/662,000 of charitable
      contributions that were passed through ESH to each participant in
      ESH.




                                    13
       Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 14 of 37




         Southeast Property Acquisitions, LLC 2018


         gg.On or about October 9, 2018, Promoter A, together with Attorney A
             and other co-conspirators, organized Southeast Property Acquisition/
             LLC ("SPA") as a Georgia LLC. SPA purportedly purchased an
             ownership interest in Equity Investment Associates, LLC (//EIA//)/
            which owned approximately 1920.63 acres of real property located in
            Brunswick County, North Carolina.


         hh. On or about December 27, 2018, EIA donated a conservation
              easement on approximately 1297.58 acres of real property to Land
              Conservancy 2. Based on the appraisal valuation of the easement
              prepared by Appraiser 1, EIA s conservation easement donation
              generated $178,440/000 of charitable contributions that were passed
              through SPA to each participant in SPA.


      31. From tax year 2014 through tax year 2018, LEWIS and his co-
conspirators/ promoted and sold these SCE Shelters to hundreds of wealthy
taxpayers/ and over the same period of time/ these Shelters generated at least $900
million in tax deductions for those same wealthy taxpayers/ based on the
donations of the conservation easements.


                                       Count One
                         Conspiracy to Defraud the United States
                                    (18 U.S.C. § 371)


      32. The Grand Jury re-alleges and incorporates by reference the factual
allegations in paragraphs one through 31 of this Criminal Indictment.


      33. From in or about October 2014 through at least March 2020, both
dates being approximate and inclusive/ in the Northern District of Georgia and
elsewhere/ the Defendant/ HERBERT E. LEWIS, did unlawfully, voluntarily/
intentionally/ and knowingly conspire/ combine, confederate, and agree with other
individuals both known and unknown to the Grand Jury to defraud the United
States by impeding/ impairing/ obstructing/ and defeating the lawful government

                                        14
       Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 15 of 37



functions of the Internal Revenue Service of the Department of Treasury in the
ascertainment/ computation/ assessment, and collection of revenue/ that is/ U.S.

individual income taxes.


                              QbiectoftheConspiracv


      34. It was the purpose and object of the conspiracy for LEWIS and his co-
conspirators to unjustly enrich themselves and their clients by organizing/
marketing, implementing/ and selling fraudulent tax shelter transactions in the
form of syndicated conservation easement donations and by preparing and filing
fraudulent federal income tax returns unlawfully claiming charitable contribution
deductions.


                                Manner and Means


      35. The manner and means by which HERBERT E. LEWIS and his co-
conspirators/ and others known and unknown to the Grand Jury/ carried out the
objects of the conspiracy include, among others:


                   Lewis and Others Design, Market, and Implement
                                Fraudulent SCE Shelters


      36. LEWIS, Promoter A, Promoter B, Accountant A/ and other co-
conspirators (collectively/ the Promoters ) promoted the SCE Shelters to wealthy
taxpayers described ostensibly as real estate investment funds with multiple
purported business purposes such as developing land, holding land for future
appreciation in value, or conserving land in order to share the resulting tax
deduction with the partnership^ investors with a potential to develop or sell the
residual property not placed in easement.


      37. From at least 2014 through 2018, the co-conspirators designed/
organized/ promoted/ and sold SCE Shelters using similar methods:


         a. Typically, for each Shelter/ Promoter A, with the assistance of various
              co-conspirators, identified a parcel or parcels of real property owned

                                         15
Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 16 of 37




    by an existing partnership or limited liability company (the "Property
    Companies").


 b. Promoter A and other co-conspirators would and did create the SCE
    Shelter, usually in the form. of an LLC to buy a significant interest in
    Property Companies that owned the real property. Promoter A and
    the co-conspirators would and did determine how many units in each
    SCE Shelter were available to sell based on a pre-existing formula that
    included the anticipated appraisal value of the easement and the
    amount of money needed to raise from participants while
    simultaneously delivering the tax benefits ratio advertised to the
    taxpayer clients.


 c. Promoter A/ Promoter B/ and other co-conspirators, directly and
    through various co-promoters, including LEWIS, would and did
    promote the SCE Shelters to wealthy taxpayers who were subject to
    high tax rates. The promoters offered units in the Shelters for $25/000
    per unit.



 d. Promoter A/ Promoter B, Attorney A/ and other co-consptrators
    determined and distributed a tax savings "ratio" for any given SCE
    Shelter to LEWIS and other co-promoters at the time the SCE Shelter
    was introduced. For example/ in general, each year, in or around late
    spring or early summer. Promoter A and Promoter B met with LEWIS
    and Accountant 1 to provide information about that year's SCE
    offerings. During this meeting Promoter A and Promoter B provided
    LEWIS and Accountant 1 with the tax savings ratio the Shelters would
    provide.



 e. The tax ratio that was provided to prospective participants/ often as
    early as spring or summer, was dependent upon the final appraised
    amount of the conservation easement, which was often not completed
    until January or February after the easement was donated. In nearly
    every Shelter/ the final appraisal delivered the promised tax ratio to
    the Shelters' participants.

                                  16
Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 17 of 37




 f. The predetermined tax ratio allowed LEWIS and other co-promoters
    to advise clients on how many units to purchase in order to maximize
    the reduction of their taxes based upon their income. The ratios for
    the SCE Shelters were normally 1:4 or higher, meaning for every unit
    purchased, the taxpayer could expect to claim a non-cash charitable
    deduction on his or her tax return of four times that amount. So, for
    example, for every $100,000 of units purchased by a taxpayer/ he or
    she would report a non-cash charitable deduction of approximately
    $400,000, and would receive/ depending on his or her tax rate,
    approximately $170,000 back in the form of tax savings, often within
    months of making the initial purchase.


 g. LEWIS and other co-promoters began marketing the SCE Shelter tax
    shelter to wealthy individuals touting the favorable tax-savings
    ratios. Because the Shelters always offered the tax deductions/ and
    because the tax ratio was generally the same each year/ LEWIS
    sometimes began promoting the Shelters to his clients before the
    year s Shelter offerings were even available. This was so because
    LEWIS knew that the Shelters - despite purportedly offering a
    development option- were going to always provide tax deductions
    through the donation of a conservation easement.


 h. As part of the promotion of the SCE Shelters, LEWIS/ Promoter A,
    Promoter B/ and other co-conspirators/ provided a private placement
    memorandum (//PPM//) and subscription agreement to potential
    participants. In an effort to make the SCE Shelters appear to have a
    business purpose beyond the mere sale of tax benefits, LEWIS,
    Promoter A/ Promoter B, and other co-conspirators, marketed the
    Shelters with the appearance of three available options for clients: 1)
    develop and sell the land for profit; 2) hold the land for long-term
    appreciation; or 3) place a portion of the land in conservation
    easement with a portion held for development (also known as the
    "green option"). In a further effort to make the Shelters appear to
    have a legitimate business purpose, LEWIS/ Promoter A, and other

                                17
Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 18 of 37




    co-conspirators told participants that the "residual property"—the
    property remaining after the donation of the conservation easement —
    might eventually be developed or sold.


 i. According to the marketing materials LEWIS and other co-
    conspirators provided to potential participants, following the
    acquisition of the real property in question/ Company 1, as the
    "manager" of the Shelter, would make a "recommendation" to the
    participants about which one of the three options to pursue, and the
    participants would then "vote" on whether or not to approve the
    selected option. According to one PPM/ //if/ the green option was
    selected through this process/ the participants could offset up to 50%
    of their adjusted gross income because of the donated conservation
    easement. In reality. Company 1 would and always did recommend
    option 3 — the green option/ involving the donation of a
    conservation easement, which was required in order for participants
    to claim the marketed tax deduction and receive the full tax benefit.


 j. To join the Shelter/ each participant was required to complete and
    sign a subscription agreement, which included the number of units to
    be purchased.


 k. At the end of each calendar year/ the Shelter held the purported vote
    to determine which of the three options to pursue for the property.
    For every SCE Shelter promoted by Promoter A, LEWIS, and the other
    co-conspirators for the 2014 through 2018 tax years/ the "vote"
    resulted in the selection of the "green option" —meaning 100% of the
    time/ the vote resulted in the conservation easement/tax deduction
    option.



 1. After the purported vote for the "green option/" the Property
    Company/ in December of the given tax year, placed a portion of the
    land into a conservation easement/ and then donated the conservation
    easement to Land Conservancy 1 or Land Conservancy 2/ thus
    generating the promised charitable contribution deduction that

                               18
        Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 19 of 37




             flowed through to the individual participants who had purchased
             units in the Shelters.


          m. Each year. Appraiser 1 or Appraiser 2—the two appraisers used by
             Promoter 1- generated a final appraisal for the real property over
             which the conservation easement was donated that provided a
             purported value before the easement was donated and a value after
             the easement was donated. The final appraisal value for the real
             property prior to donation was substantially exceeded the purchase
             price the Property Company had originally paid for the property.
             Furthermore/ the final appraisal value for the real property always
             substantially exceeded the amount the Shelter paid the Property
             Company to purchase its ownership interest in the Property
             Company.


      38. At times/ some of the predetermined number of available units in the
Shelters had been sold to wealthy participants by the end of the tax year for which
the deductions were designed to be generated. So, to generate additional revenue
from these Shelters/ LEWIS/ Promoter A, Promoter B, and other co-conspirators
sold units in the Shelters after the tax year had closed. In those circumstances/ the
participants were often instructed by LEWIS and others to backdate the
subscription agreements and to backdate the checks, to make it appear that they
had purchased their units before the close of the preceding tax year and before
the conservation easement was donated.



      39. For at least five SCE Shelters organized and sold between 2014 and
2019, LEWIS and other co-conspirators marketed and sold units to wealthy
participants to generate tax benefits after the tax year had concluded.
Consequently/ based on the late purchases alone, the participants were not entitled
to claim the charitable contribution deductions, either in full or in part, on their
Forms 1040 for that tax year.




                                         19
       Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 20 of 37




              Lewis Prepared False and Fraudulent Income Tax Returns


      40. After securing payment from wealthy participants in the manner
described above, both before and after the relevant tax year closed, LEWIS, and
other co-conspirators caused Schedule K-ls to be prepared by Stein Agee and
Accounting Firm 1 that were filed with the IRS and issued to each of the
participants in the relevant Shelter(s) that reported a non-cash charitable
contribution more than four times his or her capital contribution.


      41. For the tax years 2014 through 2018, LEWIS prepared and filed, and
caused to be prepared and ffled, false individual income tax returns for his
participant clients that claimed tax deductions generated by the SCE Shelters
transactions. Additionally, for many of these tax returns, LEWIS advised those
clients to purchase units in the SCE Shelters after the close of the tax year. LEWIS
further instructed these participants to backdate documents to make it appear as
if they had subscribed to the Shelter and/or purchased units in the Shelter during
the prior year. Knowing that those participant-clients were not entitled to claim
the charitable deduction related to the SCE donations for the prior year/ LEWIS
prepared returns that claimed the deduction anyway.


                   Lewis Profited from the Fraudulent SCE Scheme


      42. Individuals who promoted the SCE scheme were paid significant fees
for their efforts. As dictated by Company 1, all Shelters paid commissions to those
who sold units to participants. In total, during the years 2015 through 2020,
Company 1 paid LEWIS more than $1 million based on his sales of units in the
various SCE Shelters.


                                       Overt Acts


      43. To accomplish the object of the conspiracy, HERBERT E. LEWIS and
his co-conspirators/ and others known and unknown to the Grand Jury, committed
and caused to be committed the following overt acts/ among others/ in the
Northern District of Georgia and elsewhere:



                                        20
        Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 21 of 37




      44. In 2014, LEWIS sold units in the SCE Shelters to wealthy client
participants.


      45. On or about October 21,2014, LEWIS sent an email to clients CLIENT-
1 and CLIENT-2 promoting the SCE Shelters as tax deductions/ stating/ //At your
tax rates the rate of return should end up being over 100%. These guys always
keep money in the LLC to defend IRS challenges if they should come/ which is
another reason I like them. I will talk with you each individually about the
amounts I think you should buy.


      46. On or about October 28, 2014, LEWIS emailed client CLIENT-3
documents pertaining to CLIENT-3/s potential purchase of units of ICIF 2014,and
stated/ "The more I look into this the more convinced (sic) this is sometihmg you
should do.


      47. On or about October 31, 2014, in an email with the subject line
"Conservation Easement/7 LEWIS promoted the SCE Shelters to clients CLIENT-
4 and CLIENT-5/ stating/


      I wanted to touch base one more time on this easement thing. It is
      selling quickly. I am going to be out of town Monday and Tuesday. I
      hope there are still some units available when I get back. I think this
      thing is the best safe tax savings tool I have seen in a long time;
      probably ever. I recommend [CLIENT-4] putting in $25/000, which
      will save about $41,000 in federal and state income tax expense. I
      recommend [CLIENT-5] to put in $50/000, which will save about
      $45/000 in federal and state income tax expense... I think you guys
      pay way too much in tax and this is a great tax break.


      48. On or about November 6, 2014, LEWIS emailed client CLIENT-3
about potentially purchasing units in the 2014 SCE Shelters. LEWIS attached a
//2014 Tax Benefit Calculator" to the email that allowed CLIENT-3 to calculate the
number of units CLIENT-3 should purchase in an SCE Shelter in order to enable
CLIENT-3 to deduct 50% of CLIENT-3/s adjusted gross income. The calculator


                                        21
        Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 22 of 37




stated the conservation easement "creates $4.40 of deductions for every $1.00 of
membership share cost.


      49. During 2015, LEWIS sold units in the 2014 SCE Shelters to at least six
participant clients after the close of the tax year and generated/ or caused to be
generated, false documents to make it appear that the participant clients had
purchased units prior to the close of the 2014 tax year and prior to the date the
conservation easement was donated.



      50. On or about February II/ 2015, LEWIS sent an email promoting the
2014 SCE Shelters to clients CLIENT-4 and CLIENT-5, suggesting they purchase
units in 2014 SCE Shelters/


       I recommend you [CLIENT-4] buy 2 units and [CLIENT-5] buy 3
      units. Call me and we can go over the details but if you buy 2 units
      you will not owe anything at April 15th and will not need to make
      any estimated tax payments in 2015.


      51. On or about February 17, 2015, LEWIS emailed clients CLIENT-1,
CLIENT-6/ CLIENT-7, CLIENT-8, CLIENT-9, CLIENT-4, and CLIENT-5 about
purchasing units in the 2014 SCE Shelters after the tax year had closed. The email
stated, "You [sic] additional units are guaranteed. The developer [Promoter A]
came by my office this morning and told me that is no problem/" meaning that
LEWIS'S clients would be permitted to purchase additional units in 2014 SCE
Shelters in year 2015. M.akin.g clear that the donation had already taken place/
LEWIS continued:


      The managers of the LLC that owns the property put into
      Conservation Easement have 2 funds for 2014. One is a fund that
      allows for a contribution deduction amount of 30% of Adjusted Gross
      Income (AGI) and the other is a fund that allows a 50% of AGI
      contribution. I can go into all the details of this if you would like/ but
      the explanation would be way too involved for an email. The point
      in using the 2 funds is to be sure you get the full 50% of AGI
      deduction.

                                         22
        Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 23 of 37




      52. On or about March 4, 2015, LEWIS emailed client CLIENT-4 and
advised CLIENT-4 to make payments and sign documents related to ICIF 2014
and SAIF 2014. This email was after the participants had already "voted/" and
ICIF 2014 and SAIF 2014 had already donated the conservation easements. LEWIS
wrote, "Please send payment to me along with the signed and initialed paperwork
as soon as you can/ which will let them [Company 1] finalize the K-ls//


      53. On or about March 4, 2015, LEWIS exchanged emails with client
CLIENT-3 with the subject line/ //Conservation Easement" in which he explained
that CLIENT-3/s participation in one 2014 SCE Shelter had been switched to two
Shelters. LEWIS further informed CLIENT-3 that he still needed to pay for some
of his 2014 purchase of units/ and pitched purchasing future units in the 2015
Shelters, as follows:


          a. LEWIS informed CLIENT-3 that instead of participating in only ICIF
             2014, his units had been moved and he was "actually invested in 2
             funds." LEWIS then asked CLIENT-3 to sign an attached form
             entitled "Authorization and Instruction to Move Subscription/7
             which provided authorization to "convert the discussed portion of
             my subscription for Units in Inland Capital Investment Fund 2014,
             LLC (ICIF) into the equivalent Units of Southern Appalachian
             Investment Fund 2014, LLC (SAIF)// This form had been pre-fflled
             with a backdate of //11/7/2014//


         b. LEWIS further told CLIENT-3/ "Next time I see you I will discuss the
             details and get the full paperwork signed. For now they just need
             authorization from you that it is ok to move money you have paid
             around to accomplish that goal."


          c. LEWIS reminded CLIENT-3/ wiA respect to CLIENT-3/s purchase of
             units, CLIENT-3 had "one payment of $25/000 left to be made" even
             though by this time/ ICIF 2014 and SAIF 2014 had already "voted" to
             donate a conservation easement/ and the easement had ah'eady been
             donated.

                                       23
          Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 24 of 37




            d. LEWIS inquired about CLIENT-3/s income for the current year and
               pitched participating in that year s Shelter, Did your deal for this
               year close? If so we need to get you into the 2015 LLC so you can get
               a tax savings this year as well." On the same date, after CLIENT-3
               informed LEWIS that CLIENT-3/s business deal will close in 2015 thus
               increasing CLIENT-3 s income, LEWIS responded, I will get you the
               information on the 2015 [SCE] Fund soon since it sounds like it is
               going to be a big income year again/"


         54. In 2015, LEWIS and other co-conspirators prepared false individual
income tax returns for the 2014 tax year for participants that claimed non-cash
charitable contributions based on their purchases of units in the SCE Shelters.


         55. During 2015, LEWIS sold units in the 2015 SCE Shelters to his wealthy
client participants.


         56. In response to concerns CLIENT-10 had expressed about purchasing
units in an SCE Shelter only through Company 1, on or about May 5,2016, LEWIS
emailed WB:


         If you were looking for a return as an investment in the company I
         think that would be a concern. However, since in less than a year you
         get all your money back through tax savings I do not think that is a
         concern... I have a sense... that putting more [charitable deductions
         from conservation easements] from different sources would increase
         the opportunity to have IRS scrutiny.


         57. On or about October 20, 2016, LEWIS emailed client CLIENT-9 and
wrote:



         I m going to be meeting with the [Company 1] folks in the next couple of
      weeks. They want me to give them what I think my final numbers are
      and when to expect the subscriptions to come in... I know you said
      income for 2016 will not be as high as for 2016 [sic]/ but do you think

                                          24
         Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 25 of 37




        you will still need a unit?...Just let me know what you think your total
        income will be. I know you will have the gain from the sale of the
        Condo we need to take into account.


        58. In 2017, Promoter A/ LEWIS, and other co-consptrators sold units to
wealthy participants in CPH after the close of the 2016 tax year and generated or
caused to be generated false documents to make it appear as if the participants
had purchased units before close of the tax year and before the conservation
easement had been donated.


        59. In 2017, LEWIS and other co-conspirators prepared false individual
income tax returns for the 2016 tax year for participants that claimed non-cash
charitable contributions based on their purchase of units in the SCE Shelters.


        60. In 2017, LEWIS and other co-conspirators sold units in the 2017 SCE
Shelters to wealthy participants.

        61. In 2018, Lewis, Promoter A, and other co-conspirators sold units to
wealthy participants in CCP after the close of the 2017 tax year and generated or
caused to be generated false documents to make it appear as if the participants
had purchased units before close of the tax year and before the conservation
easement had been donated.


        62. On or around January 22, 2018, LEWIS emailed client CLIENT-11
about his purchase of units in CCP/ and stated that CLIENT-ll's check for
purchase of one unit, //[i]tjust needs to be made payable to Coastal Community
Partners/ LLC in the amount of $25/000 and dated the same day the agreement was
signed (12/29/17)//

        63. In 2018, LEWIS prepared at least one false 2017 tax return for a
participant that purchased units in CCP during 2018, after the close of the 2017 tax
year.

        64. In 2018, LEWIS, Promoter A, and other co-conspirators sold units in
2018 SCE Shelters to wealthy participants.



                                          25
        Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 26 of 37




       65. In 2019, LEWIS, Promoter A, and other co-conspirators promoted and
sold units in SPA after the close of the 2018 tax year.


       66. In 2019, LEWIS unlawfully instructed certain clients who had
purchased units in SPA during 2019 to backdate their subscription agreements and
backdate their checks to make it appear as if they had been executed during the
2018 tax year.


       67. In or around September 2019, LEWIS unlawfully instructed client
CLIENT-7 to backdate a check for purchase of units in SPA. LEWIS instructed
CLIENT-7 to date the check December 2018 to make it appear that the check had
been signed in September 2019.


       68. In or around 2019, LEWIS unlawfully instructed client CLIENT-2 to
backdate two checks for purchase of units in SPA.


       69. Between on or around October 8/ 2019 and on or around October 15,
2020, LEWIS prepared false and fraudulent returns for clients that reported false
charitable contribution deductions/ each such return constituting an overt act.


       All in violation of Title 18, United States Code, Section 371.


                            Counts Two through Twenty-Five
                                        Wire Fraud
                                 (18 U.S.C. § 1343 and § 2)


       70. The Grand Jury re-alleges and incorporates by reference the factual
allegations contained in paragraphs 1 through 69 of this Criminal Indictment as iE
fully set forth herein.


      71. Beginning in or about January 2014 and continuing until in or about
March 2020, the exact dates unknown, in the Northern District of Georgia and
elsewhere/ the Defendant/ HERBERT E. LEWIS/ aided and abetted by others
known and unknown to the Grand Jury/ knowingly devised and intended to
devise a scheme and artifice to defraud/ and to obtain money and property by

                                          26
       Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 27 of 37




means of materially false and fraudulent pretenses, representations, and promises,
and by omissions of material fact, well knowing and having reason to know that
said pretenses, representations/ and promises were false and fraudulent when
made and caused to be made and that said omissions were and would be material/
to wit/ LEWIS participated in a fraudulent scheme to defraud the IRS by
organizing/ promoting/ selling/ and implementing tax shelters, in the form of
fraudulent syndicated conser/ation easements/ in order to fraudulently reduce the
tax liability of their clients and to unjustly enrich themselves through the payment
of fees and commissions,


      72. On or about the dates listed below for each count/ in the Northern
District of Georgia and elsewhere, HERBERT E. LEWIS/ aided and abetted by
others known and unknown to the Grand Jury, for the purpose of executing and
attempting to execute the aforementioned scheme and artifice to defraud, and to
obtain money and property by means of materially false and fraudulent pretenses/
representations and promises, and omissions of material fact/ did, with intent to
defraud/ cause to be transmitted by means of a wire communication in interstate
commerce/ certain writings, signs, signals/ and sounds/ as more specifically
described below:


      Count        Date (on or               Interstate Wire Communication
                      about)
     Count 2        4/15/2016         Electronic filing of CLIENT-6/s 2015 Form
                                                   1040 with the IRS
     Count3         5/5/2016         Email from Lewis to CLIENT-10 referenced
                                                 in paragraph 58 above
     Count 4       10/13/2016         Electronic filing of CLIENT-l/s 2015 Form
                                                   1040 with the IRS
     Count 5       10/14/2016         Electronic filing of CLIENT-9/s 2015 Form
                                                   1040 with the IRS
     Count 6       10/14/2016         Electronic filing of CLIENT-8/s 2015 Form
                                                   1040 with the IRS
     Count/        10/13/2017         Electronic filing of CLIENT-9/s 2016 Form
                                                   1040 with the IRS


                                        27
  Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 28 of 37




CountS      10/15/2017       Electronic filing of CLIENT-6/s 2016 Form
                                          1040 with the IRS
Count 9     10/15/2017       Electronic filing of CLIENT-2/s 2016 Form
                                          1040 with the IRS
Count 10     1/22/2018      Email from Lewis to CLIENT-11 referenced
                                       in paragraph 64 above
Count 11     4/3/2018        Electronic filing of CLIENT-ll's 2017 Form
                                          1040 with the IRS
Count 12     9/19/2018       Electronic filing of CLIENT-6/s 2017 Form
                                          1040 with the IRS
Count 13     10/4/2018       Electronic filing of CLIENT-3/s 2017 Form
                                         1040 witii the IRS
Count 14     10/8/2019       Electronic filing of CLIENT-3/s 2018 Form
                                         1040 with the IRS
Count 15     10/9/2019       Electronic filing of CLIENT-6/s 2018 Form
                                         1040 with the IRS
Count 16     10/9/2019       Electronic filing of CLIENT-2/s 2018 Form
                                         1040 with the IRS
Count 17    10/10/2019       Electronic filing of CLIENT-7/s 2018 Form
                                         1040 with the IRS
Count 18    10/11/2019      Electronic filing of CLIENT-10/s 2018 Form
                                         1040 with the IRS
Count 19    10/12/2019       Electronic filing of CLIENT-l/s 2018 Form
                                         1040 with the IRS
Count 20    10/13/2019      Electronic filing of CLIENT-12/s 2018 Form
                                         1040 with the IRS
Count 21    10/13/2019       Electronic filing of CLIENT-8/s 2018 Form
                                         1040 with the IRS
Count 22    10/14/2019      Electronic fflmg of Client-5/s 2018 Form 1040
                                            with the IRS
Count 23    10/14/2020       Electronic filing of CLIENT-7/s 2019 Form
                                         1040 with the IRS
Count 24    10/14/2019       Electronic filing of CLIENT-4's 2018 Form
                                         1040 with the IRS

                               28
        Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 29 of 37




     Count 25        10/15/2020        Electronic filing of CLIENT-3/s 2019 Form
                                                     1040 with the IRS


       All in violation of Title 18, United States Code/ Section 1343 and Section 2.




                          Counts Twenty-Six Through Fifty-Seven
                     Aiding and Assisting the Filing of False Tax Returns
                                    (26 U.S.C. § 7206(2))

      73. The Grand Jury re-alleges and incorporates by reference the factual
allegations contained in paragraphs 1 through 72 of this Criminal Indictment as if
fully set forth herein.


      74. On or about each approximate date set forth below/ in the Northern
District of Georgia and elsewhere, the Defendant, HERBERT E. LEWIS/ did
willfully aid and assist in, and procure, counsel/ and advise the preparation and
presentation under the Internal Revenue Laws/ of U.S. Individual Income Tax
Returns/ Forms 1040, and accompanying schedules for the taxpayers and calendar
years specified below. The returns were false and fraudulent as to material
matters/ in that they represented that the taxpayers were entitled under the
provisions of the Internal Revenue Laws to claim, non-cash charitable
contributions related to SCE Shelters identified below on Schedule A in the
amounts listed on the taxpayers7 returns, whereas, as LEWIS then and there knew
and believed, these taxpayers were not entitled to claim those non-cash charitable
contributions:




                                          29
 Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 30 of 37




Count   Taxpayer     Date Filed        Tax Year   Materially False Item(s)
                    (on or about)
Count   CLIENT-7     10/7/2015          2014      a. Form 8283, Section 1, Part I/ Line 1
 26                                                  A ($237/613), B ($19/315), C
                                                     ($288/264), and D ($31/299)
                                                  b. Schedule A/ Line 17, (Non-Cash
                                                      Charitable Contribution)
                                                     $542/606
                                                  c. Form 1040, Line 43, (Taxable
                                                     Income) $483/249
Count   CLIENT-7    10/10/2019          2018      a. Form 8283, Section I/ Part I/ Line
 27                                                  1B $446/100
Count   CLIENT-7    10/14/2020          2019      a. Schedule A/ Line 13, (Charitable
 28                                                   Contribution Carry over) $64/101
                                                  b. Form 1040, Line lib/ (Taxable
                                                     Income) $833/453
Count   CLIENT-3     10/5/2015          2014      a. Form 8283, Section I/ Part I/ Line
 29                                                  ID ($111/976)
                                                  b. Schedule A/ Line 17, (Non-Cash
                                                      Charitable Contribution)
                                                     $152/272
                                                  c. Form 1040, Line 43, (Taxable
                                                     Income) $122/523
Count   CLIENT-3    10/4/2018           2017      a. Schedule A/ Line 18, (Charitable
 30                                                  Contribution Carryover)
                                                     $118/817
                                                  b. Form 1040, Line 43, (Taxable
                                                     Income) $87/506
Count   CLIENT-3    10/8/2019           2018      a. Form 8283, Section I/ Part I/ Line
 31                                                  1A ($1/115/250)
Count   CLIENT-3    10/15/2020          2019      a. Schedule A/ Line 13, (Charitable
 32                                                   Contribution Carryover)
                                                     $186/925
                                                  b. Form 1040, Line lib, (Taxable
                                                     Income) $2/116/461




                                  30
 Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 31 of 37




Count   Taxpayer    Date Filed        Tax Year   Materially False Item(s)
                    (on or about)
Count   CLIENT-4     6/3/2015          2014      a. Form 8283, Section I/ Part I/ Line
 33                                                 1A ($10/255), 1B ($153,046), 1C
                                                    ($16/617), ID ($52/853)
                                                 b. Schedule A/ Line 17, (Non-Cash
                                                     Charitable Contribution)
                                                    $201/986
                                                 c. Form 1040, Line 43, (Taxable
                                                    Income) $208/355
Count   CLIENT-4    10/14/2019         2018      a. Form 8283, Section I/ Part I/ Line
 34                                                 1B ($111/525)
Count   CLIENT-5     6/3/2015          2014      a. Form 8283, Section 1, Part I/ Line
 35                                                 1A ($6/839), 1B ($102/064), 1C
                                                    ($11/082), ID ($221/824)
                                                 b. Schedule A/ Line 17, (Non-Cash
                                                     Charitable Contribution)
                                                    $320/407
                                                 c. Form 1040, Line 43, (Taxable
                                                    Income) $267/020
Count   CLIENT-5    10/14/2019         2018      a. Form 8283, Section 1, Part I/ Line
 36                                                 1B ($334/575)

Count   CLIENT-6    10/13/2015         2014      a. Form 8283, Section 1, Part I/ Line
 37                                                 1C ($264/711)
                                                 b. Schedule A/ Line 17, (Non-Cash
                                                     Charitable Contribution)
                                                    $510/512
                                                 c. Form 1040, Line 43, (Taxable
                                                    Income) $456/881
Count   CLIENT-6    04/15/2016         2015      a. Schedule A/ Line 18, (Charitable
 38                                                  Contribution Carryover) $15/302
                                                 b. Form 1040, Line 43, (Taxable
                                                    Income) $545/239
Count   CLIENT-6    10/15/2017         2016      a. Schedule A/ Line 18, (Charitable
 39                                                  Contribution Carryover) $17/530
                                                 b. Form 1040, Line 43, (Taxable
                                                    Income) $537/564
Count   CLIENT-6    9/19/2018          2017      a. Schedule A/ Line 18, (Charitable
 40                                                  Contribution Carryover) $16/608
                                                 b. Form 1040, Line 43, (Taxable
                                                    Income) $508/779

                                 31
 Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 32 of 37




Count   Taxpayer    Date Filed        Tax Year   Materially False Item(s)
                    (on or about)
Count   CLIENT-6    10/09/2019         2018      a. Form 8283, Section I/ Part I/ Line
 41                                                 1C ($446/100)
Count   CLIENT-     10/05/2015         2014      a. Form 8283, Section I/ Part I/ Line
 42        10                                       IE ($193/158)
                                                 b. Second Form 8283, Section I/ Part
                                                    I/ Line 1A ($15/268), 1B
                                                    ($227/867), 1C ($24/741)
                                                 c. Schedule A/ Line 17, (Non-Cash
                                                     Charitable Contribution)
                                                    $464/111
                                                 d. Form 1040, Line 43, (Taxable
                                                    Income) $848/407
Count   CLIENT-     10/11/2019         2018      a. Form 8283, Section I/ Part I/ Line
 43        10                                       1B ($446/100)
                                                 b. Schedule A/ Line 12, (Non-Cash
                                                    Charitable Contribution)
                                                    $346/099
                                                 c. Form 1040, Line 10, (Taxable
                                                    Income) $314/177
Count   CLIENT-8    10/14/2015         2014      a. Form 8283, Section I/ Part I/ Line
 44                                                 1A ($15/073), 1B ($224/962), 1C
                                                    ($24/426), ID ($196/405)
                                                 b. Schedule A/ Line 17, (Non-Cash
                                                     Charitable Contribution)
                                                    $415/437
                                                 c. Form 1040, Line 43, (Taxable
                                                    Income) $367/614
Count   CLIENT-8    10/14/2016         2015      a. Schedule A/ Line 18, (Charitable
 45                                                  Contribution Carryover) $45/429
                                                 b. Form 1040, Line 43, (Taxable
                                                    Income) $488/317
Count   CLIENT-8    10/13/2019         2018      a. Form 8283, Section I/ Part I/ Line
 46                                                 1A ($892/000)
Count   CLIENT-2    10/15/2017         2016      a. Form 8283, Section I/ Part I/ Line
 47                                                 1A ($614/860) 1B ($54/134)
                                                 b. Schedule A/ Line 17, (Non-Cash
                                                     Charitable Contribution)
                                                    $627,419
                                                 c. Form 1040, Line 43, (Taxable
                                                    Income) $646/295

                                 32
 Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 33 of 37




Count   Taxpayer     Date Filed        Tax Year   Materially False Item(s)
                    (on or about)
Count   CLIENT-2     10/9/2019          2018      a. Form 8283, Section I/ Part I/ Line
 48                                                  1B ($557/625)
Count   CLIENT-2    10/15/2020          2019      a. Schedule A/ Line 13, (Charitable
 49                                                   Contribution Carryover)
                                                     $137/369
                                                  b. Form 1040, Line lib/ (Taxable
                                                     Income) $610/365

Count   CLIENT-      4/3/2018           2017      a. Form 8283, Section I/ Part I/ Line
 50        11                                        1A ($108/912)
                                                  b. Schedule A/ Line 17, (Non-Cash
                                                     Charitable Contribution)
                                                     $108/912
                                                  c. Form 1040, Line 43, (Taxable
                                                     Income) $117/561
Count   CLIENT-9     9/23/2015          2014      a. Form 8283, Section 1, Part I/ Line
 51                                                  1A ($26/427), 1B ($5/127), 1C
                                                     ($76/523), ID ($8/309)
                                                  b. Schedule A/ Line 17, (Non-Cash
                                                     Charitable Contribution) $98/615
                                                  c. Form 1040, Line 43, (Taxable
                                                     Income) $81/210
Count   CLIENT-9    10/14/2016          2015      a. Schedule A/ Line 18, (Charitable
 52                                                   Contribution Carryover) $17/991
                                                  b. Form 1040, Line 43, (Taxable
                                                     Income) $92/756

Count   CLIENT-9    10/13/2017          2016      a. Schedule A/ Line 18, (Charitable
 53                                                   Contribution Carryover) $7/340
                                                  b. Form 1040, Line 43, (Taxable
                                                     Income) $126/102
Count   CLIENT-1    10/14/2015          2014      a. Form 8283, Section I/ Part I/ Line
 54                                                  1A ($240/524), 1B ($19,140), 1C
                                                     ($285/660), ID ($31/016)
                                                  b. Schedule A/ Line 17, (Non-Cash
                                                      Charitable Contribution)
                                                     $499/154
                                                  c. Form 1040, Line 43, (Taxable
                                                     Income) $456/152



                                  33
        Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 34 of 37




      Count     Taxpayer       Date Filed        Tax Year   Materially False Item(s)
                              (on or about)
      Count     CLIENT-1      10/13/2016          2015      a. Schedule A/ Line 18, (Charitable
        55                                                      Contribution Carryover) $15/909
                                                            b. Form 1040, Line 43, (Taxable
                                                                 Income) $539/255

      Count     CLIENT-1      10/12/2019          2018      a. Form 8283, Section I/ Part I/ Line
        56                                                       1B ($446/100)
      Count     CLIENT-       10/13/2019          2018      a. Form 8283, Section I/ Part I, Line
        57          12                                           1B ($111/525)
                                                            b. Schedule A/ Line 12, (Non-Cash
                                                                 Charitable Contribution)
                                                                 $158/076
                                                            c. Form 1040, Line 10, (Taxable
                                                                 Income) $133/851


       All in violation of Title 26, United States Code, Section 7206(2).


                          Counts Fifty-Eieht Through Sixtv-Two
                              Subscribing to False Tax Returns
                                    (26 U.S.C. § 7206(1))

       75. The Grand Jury re-alleges and incorporates by reference the factual
allegations contained in paragraphs 1 through 74 of this Criminal Indictment as if
fully set forth herein.


      76. Beginning in 2015, in addition to his salary from Accounting Firm 1,
LEWIS began receiving commissions from Company 1 for his sale of the SCE
Shelters for the tax years 2014 through 2019.


      77. On or about December 4, 2015, LEWIS formed, and caused to be
formed several entities/ for use as nominees to help conceal his receipt of
commissions from the SCE Shelter sales including the following:


          a. L Family LLC (//L Family") was a limited liability company formed in
              the state of Georgia in or around December 2015.


                                            34
        Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 35 of 37




          b. BWL Sales, Inc. (BWL Sales) was a corporation formed in the state of
             Georgia in or around December 2015. LEWIS identified his teenaged
             son as the sole shareholder of the entity.


          c. HAL Inc. was a corporation formed in the state of Georgia in or
             around December 2015. LEWIS identified his minor daughter as the
             sole shareholder of the entity.


      78. Instead of reporting the full amount of his Company 1 commissions
on his Forms 1040 for the years 2015 through 2019, LEWIS underreported his total
income by causing $307/238 of his commissions to be reported on HAL Inc/s and
BWL Sales' tax returns. Because HAL Inc. and BWL Sales were flow-fhrough
entities, Lewis caused the commissions ultimately to be reported on his children's
Forms 1040. As a result of his unlawful assignment of income, LEWIS paid less
taxes on the commission income he reported on his children's federal income tax
returns because it was taxed at a lower tax rate.



      79. On or about each approximate date set forth below, in the Northern
District of Georgia and elsewhere, the Defendant/ HERBERT E. LEWIS/ did
willfully make and subscribe false U.S. Individual Income Tax Returns/ Forms
1040, and accompanying schedules/ for the tax years set for below/ each of which
was verified by a written declaration that it was made under the penalties of
perjury/ and each of which was filed with the IRS, which tax returns LEWIS did
not believe to be true and correct as to one or more material matters/ in that the tax
returns underreported LEWIS'S total income when, as the defendant LEWIS then
and there well knew and believed, his total income exceeded the amounts reported
on the returns as follows:


            Count       Tax Year      Date Filed          Materially False Items
                                     (on or about)
          Count 58           2015    10/20/2016           Line 22, Total Income,
                                                                $158,454
          Count 59           2016    10/12/2017           Line 22, Total Income/
                                                                $190,588

                                         35
        Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 36 of 37




           Count 60         2017       4/26/2018         Line 22, Total Income,
                                                                $253,316
           Count 61         2018       10/15/2019         Line 6, Total Income,
                                                                $216/947
           Count 62         2019       10/13/2020        Line 7b, Total Income,
                                                                $235/274


               Each in violation of Title 26, United States Code, Section 7206(1).


                                          Forfeihire


      80. The Grand Jury re-alleges and incorporates by reference the factual
allegations contained in Counts 2 through 27 of this Criminal Indictment as if fully
set forth herein for the purpose of alleging forfeitures pursuant to Title 18, United
States Code, Sections 982(a)(l).


      81. Pursuant to Title 18, United States Code/ Section 982(a)(l)/ upon
conviction of an offense in violation of Title 18, United States Code/ Section 1343,
the Defendant/ HERBERT E. LEWIS shall forfeit to the United States of America
all property/ real or personal, involved in the offense and any property traceable
thereto. The property to be forfeited includes/ but is not limited to, the following:


      Money Judgment


      82. A sum of money equal to the amount of any property/ real or
personal, that constitutes or is derived, directly or indirectly, from gross proceeds
traceable to violations of the money laundering offenses set forth in this
indictanent.


      83. If any of the property described above, as a result of any act or
omission of the Defendant:


      a. cannot be located upon the exercise of due diligence;




                                           36
          Case 1:21-cr-00231-UNA Document 1 Filed 06/09/21 Page 37 of 37




         b. has been transferred or sold to/ or deposited with, a third party;


         c. has been placed beyond the jurisdiction of the court;


         d. has been substantially diminished in value; or


        e. has been commingled with other property which cannot be divided
  without difficulty/ the United States of America shall be entitled to forfeiture of
  substitute property pursuant to Title 21, United States Code/ Section 853 (p) and
  Title 28, United States Code/ Section 2461 (c).




                                             A      IR^£                        BILL




KURT R. ERSKINE
 Acting United States Attorney
'T^hm^ C2-. /^
THOMAS J^KREPP
                                          BRITTN^Y CAMPBELL
 Assistant United States Attorney
                                           Department of Justice, Tax Division Trial Attorney
Georgia Bar No. 346781
                                          NC Bar No. 31433

                                           t^^m^e. /^^•^n^e'^
600 U.S. Courthouse
75 Ted Turner Drive SW                    "GRACE ALBINSON

Atlanta, GA 30303                          Department of Justice, Tax Division Trial Attorney
                                          New York Attorney Reg. No. 4952697
404-581-6000; Fax: 404-581-6181
                                          6^2<^&^ <5/%<^
                                          CASB^ SMITH
                                           Department of Justice, Tax Division Trial Attorney
                                         Connecticut Bar No. 436378

                                          POA^A.'T^^^
                                         PARKER TOBIN
                                           Department of Justice, Tax Division Trial Attorney
                                         Virginia No. 91126



                                            37
